Title: From George Washington to Timothy Pickering, 7 October 1795
From: Washington, George
To: Pickering, Timothy


          
            Sir
            Mount Vernon 7th Oct. 1795
          
          Your communications of the 2d Inst. have been duly received.
          General Wayne will, I hope & expect, leave the Garrisons in his advanced Posts sufficiently respectable. In the present uncertainty of what may be the final result of the treaty with Great Britain, and from the intimations of Captn Brant, we ought not in my opinion to œconomise at too Great a hazard; nor build too much in the present moment, on the treaty of peace with the Western Indians.
          
            G. Washington
          
        